           Case 1:21-cv-00756-LGS Document 12 Filed 02/24/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 REMCODA, LLC,                                                :
                                              Plaintiff,      :    21 Civ. 00756 (LGS)
                                                              :
                            -against-                         :           ORDER
                                                              :
 SR3D INTL HOLDINGS CORP.,                                    :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on January 27, 2021, Plaintiff filed the complaint, asserting that the Court

has jurisdiction over this action pursuant to 28 U.S.C. § 1332. It is hereby

        ORDERED that, by March 3, 2021, Plaintiff shall file a letter including a brief statement

as to the basis of subject matter jurisdiction and venue. The statement shall include citations to

relevant statutes, and shall explain the factual basis for jurisdiction, including (i) in the case of

Defendant corporation, the principal place of business and place of incorporation, and (ii) in the

case of Plaintiff limited liability company, the citizenship of each of the entity’s members. If any

of the members of Plaintiff limited liability company are also limited liability entities, Plaintiff

shall disclose the citizenship of the members of those limited liability companies and so on, until

no limited liability companies remain.



Dated: February 24, 2021
       New York, New York
